

115 HR 2080 IH: Eastern Interior Alaska Land Use Protection Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2080IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that the management plan entitled Eastern Interior Proposed Resource Management Plan and Final Environmental Impact Statement shall have no force or effect.
	
 1.Short titleThis Act may be cited as the Eastern Interior Alaska Land Use Protection Act. 2.Nullification of effect of management planThe management plan entitled Eastern Interior Proposed Resource Management Plan and Final Environmental Impact Statement, for which notice of availability was published in the Federal Register on July 29, 2016 (81 Fed. Reg. 50009), shall have no force or effect.
		